Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              Case No. 18-61520-Civ-COOKE/HUNT

   DIANNE CO,

          Plaintiff,
   v.

   FIRSTSERVICE RESIDENTIAL
   FLORIDA, INC.,

         Defendant.
   ____________________________________/

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
                    MEMORANDUM OF LAW IN SUPPORT THEREOF

          Defendant,     FIRSTSERVICE         RESIDENTIAL         FLORIDA,       INC.     (hereinafter,

   “FirstService”), by and through undersigned counsel, and pursuant to Rule 56 of the Federal

   Rules of Civil Procedure and Local Rule 56.1, hereby moves this court for summary judgment

   on all of Plaintiff, DIANNE CO’s (hereinafter “Plaintiff”) claims. FirstService respectfully

   submits that there is no genuine dispute as to any material fact and that it is entitled to judgment

   as a matter of law. The grounds for this motion are set forth fully in the following Memorandum

   of Law:

   I.     Introduction

          This lawsuit arises out of claims brought forth under the Federal Debt Collection

   Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and the Florida Consumer Collection

   Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”). Plaintiff’s Complaint [DE 1] alleges that

   FirstService violated the FDCPA, 15 U.S.C. § 1692 et seq. and the FCCPA, Fla. Stat. § 559.55 et

   seq. by demanding payment of maintenance fees that had allegedly already been paid.
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 2 of 13
                                                                     CASE No. 18-61520-Civ-COOKE/HUNT

   Moreover, Plaintiff alleges that FirstService actively ignored Plaintiff’s proof of payment and

   charged late fees and collection expenses on the payment Plaintiff allegedly already made.

          FirstService contends that it did not violate either the FDCPA or the FCCPA and further

   asserts that Plaintiff has not suffered any damages as all late fees were waived once Plaintiff’s

   payment was processed.

    II.   Memorandum of Law in Support of Summary Judgment

          A.      The Summary Judgment Standard

          The purpose of summary judgment is to isolate and dispose of factually unsupported

   claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986). Summary judgment is

   proper if the pleadings, the discovery and disclosure materials on file, and any affidavits “[show]

   that there is no genuine issue as to any material fact and that the movant is entitled to judgment

   as a matter of law.” Fed. R. Civ. P. 56(a). A dispute about a material fact is genuine “if the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The trial court must resolve all reasonable

   doubts in favor of the party opposing the motion for summary judgment. Casey Enterprises, Inc.

   v. American Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981) (citations omitted). The

   substantive law identifies which facts are material. Anderson, 477 U.S. at 248.

          The moving party “bears the initial responsibility of informing the district court of the

   basis for the motion” and identifying those portions of the record that “demonstrate the absence

   of a genuine issue of material fact.” Celotex, 477 U.S. at 323. Once the moving party has

   established the absence of a genuine issue of material fact, the non-moving party must go beyond

   the pleadings and by his own “affidavits, or by the ‘depositions, answers to interrogatories, and

   admissions on file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” Id.
                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                    14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                    TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                             2
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 3 of 13
                                                                     CASE No. 18-61520-Civ-COOKE/HUNT

   at 324. The non-moving party must rely on more than conclusory statements of allegations

   unsupported by facts. Evers v. General Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985).

          As the question presented by this litigation is almost exclusively a question of law, there

   are no genuine disputes of material fact and the matter can appropriately be decided on summary

   judgment.

          B.      FirstService did not Violate the FDCPA

          Congress passed the FDCPA to protect consumers from debt collectors’ abusive debt

   collection practices. See Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367 (11th Cir. 1998).

   The FDCPA prohibits harassing or deceptive conduct in the collection of a debt. See 15 U.S.C. §

   1692(d) and (e). The FDCPA states, in part, that “[a] debt collector may not use unfair or

   unconscionable means to collect or attempt to collect any debt.” See 15 U.S.C. § 1692(f).

   Moreover, in order to prevail on a FDCPA claim, a plaintiff must prove that: (1) it has been the

   object of collection activity arising from consumer debt; (2) the defendant is a debtor collector as

   defined by the FDCPA; and (3) the defendant has engaged in an act or omission prohibited by

   the FDCPA.     Kaplan Assetcare, Inc., 88 F.Supp.2d 1355, 1360-61 (S.D. Fla. 2000),

   quoting, Sibley v. Firstcollect, Inc., 913 F.Supp. 469, 470 (M.D. La. 1995).

          Plaintiff has alleged violations of 15 U.S.C. § 1692(d) 1 and (e). 2 There are no facts to

   support Plaintiff's allegations. Nonetheless, when determining whether the FDCPA has been



   1
     A debt collector may not engage in any conduct the natural consequence of which is to harass,
   oppress, or abuse any person in connection with the collection of a debt. Without limiting the
   general application of the foregoing, the following conduct is a violation of this section:
   (1) The use or threat of use of violence or other criminal means to harm the physical person,
   reputation, or property of any person.
   (2) The use of obscene or profane language or language the natural consequence of which is to
   abuse the hearer or reader.
                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                    14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                    TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                             3
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 4 of 13
                                                                      CASE No. 18-61520-Civ-COOKE/HUNT



   (3) The publication of a list of consumers who allegedly refuse to pay debts, except to a
   consumer reporting agency or to persons meeting the requirements of section 603(f) or 604(3)
   [604(a)(3)] of this Act [15 USCS § 1681a(f) or 1681b(a)(3)].
   (4) The advertisement for sale of any debt to coerce payment of the debt.
   (5) Causing a telephone to ring or engaging any person in telephone conversation repeatedly or
   continuously with intent to annoy, abuse, or harass any person at the called number.
   (6) Except as provided in section 804 [15 USCS § 1692b], the placement of telephone calls
   without meaningful disclosure of the caller's identity.
   2
     A debt collector may not use any false, deceptive, or misleading representation or means in
   connection with the collection of any debt. Without limiting the general application of the
   foregoing, the following conduct is a violation of this section:
   (1) The false representation or implication that the debt collector is vouched for, bonded by, or
   affiliated with the United States or any State, including the use of any badge, uniform, or
   facsimile thereof.
   (2) The false representation of--
   (A) the character, amount, or legal status of any debt; or
   (B) any services rendered or compensation which may be lawfully received by any debt
   collector for the collection of a debt.
   (3) The false representation or implication that any individual is an attorney or that any
   communication is from an attorney.
   (4) The representation or implication that nonpayment of any debt will result in the arrest or
   imprisonment of any person or the seizure, garnishment, attachment, or sale of any property or
   wages of any person unless such action is lawful and the debt collector or creditor intends to take
   such action.
   (5) The threat to take any action that cannot legally be taken or that is not intended to be taken.
   (6) The false representation or implication that a sale, referral, or other transfer of any interest in
   a debt shall cause the consumer to--
   (A) lose any claim or defense to payment of the debt; or
   (B) become subject to any practice prohibited by this title [15 USCS §§ 1692 et seq.].
   (7) The false representation or implication that the consumer committed any crime or other
   conduct in order to disgrace the consumer.
   (8) Communicating or threatening to communicate to any person credit information which is
   known or which should be known to be false, including the failure to communicate that a
   disputed debt is disputed.
   (9) The use or distribution of any written communication which simulates or is falsely
   represented to be a document authorized, issued, or approved by any court, official, or agency of
   the United States or any State, or which creates a false impression as to its source, authorization,
   or approval.
   (10) The use of any false representation or deceptive means to collect or attempt to collect any
   debt or to obtain information concerning a consumer.
   (11) The failure to disclose in the initial written communication with the consumer and, in
   addition, if the initial communication with the consumer is oral, in that initial oral
   communication, that the debt collector is attempting to collect a debt and that any information
                                    WINGET SPADAFORA SCHWARTZBERG LLP
                                     14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                     TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                              4
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 5 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT

   violated, the Court usually applies an objective test focused on how the least sophisticated

   consumer would be affected by Defendant’s collection practices. Rivera v. Amalgamated Debt

   Collection Services, Inc., 462 F.Supp.2d 1223, 1227(S.D.Fla., 2006). Under this standard, there

   are no facts demonstrating that FirstService engaged in an act or omission that is harassing,

   oppressive, abusive, or deceptive.

          Furthermore, in the Eleventh Circuit, “claims under § 1692d should be viewed from the

   perspective of a consumer whose circumstances makes [her] relatively more susceptible to

   harassment, oppression, or abuse.” Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1179 (11th Cir.

   1985). The court in Valle v. National Recovery Agency, No. 8:10-cv-2775-T-23MAP, 2012 U.S.

   Dist. LEXIS 69564, 2012 WL 1831156, at * 1 (M.D. Fla. May 18, 2012), listed several factors

   used to assess whether a violation of § 1692d occurred.

                  Factors often examined in assessing a claimed violation of Section
                  1692d and Section      1692d(5) include     (1)     the     volume
                  and frequency of attempts to contact the debtor, (2) the volume
                  and frequency of contacts with the debtor, (3) the duration of the
                  debt collector's attempted communication and collection, (4) the
                  debt collector's use of abusive language, (5) the medium of the
                  debt collector's communication, (6) the debtor's disputing the debt
                  or the amount due, (7) the debtor's demanding a cessation of the
                  communication, (8) the debt collector's leaving a message, (9) the


   obtained will be used for that purpose, and the failure to disclose in subsequent communications
   that the communication is from a debt collector, except that this paragraph shall not apply to a
   formal pleading made in connection with a legal action.
   (12) The false representation or implication that accounts have been turned over to innocent
   purchasers for value.
   (13) The false representation or implication that documents are legal process.
   (14) The use of any business, company, or organization name other than the true name of the
   debt collector's business, company, or organization.
   (15) The false representation or implication that documents are not legal process forms or do not
   require action by the consumer.
   (16) The false representation or implication that a debt collector operates or is employed by a
   consumer reporting agency as defined by section 603(f) of this Act [15 USCS § 1681a(f)].

                                  WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                            5
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 6 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT

                  debt collector's calling at an unreasonable hour, (10) the debt
                  collector's calling the debtor at work, (11) the debt collector's
                  threatening the debtor, (12) the debt collector's lying to the debtor,
                  (13) the debt collector's impersonating an attorney or a public
                  official, (14) the debt collector's contacting a friend, co-worker,
                  employee, employer, or family member, and (15) the debt
                  collector's simulating or threatening legal process.

   Id.

          In applying the facts of the instant action to each of the above factors, FirstService used a

   minimally intrusive means of communication. As it relates to the first two factors set forth in

   Valle, during the time period where the alleged violations were occurring, FirstService only sent

   Plaintiff two (2) notices immediately after quarterly maintenance fees were due on January 31,

   2018, and April 30, 2018. See Exhibit B and Exhibit E. In regards to the third factor,

   correspondences between Plaintiff and FirstService transpired over a span of seven (7) months;

   February 12, 2018 through August 8, 2018.            See Exhibits C, D, F, and I. During these seven (7)

   months FirstService only sent correspondences to Plaintiff through email after she inquired about

   the status of her account and through two (2) reminder notices. See Id. and Exhibits B and E.

          As it relates to the fourth factor of Valle, the correspondences sent to Plaintiff were not

   abusive or threatening as the majority of the correspondences were FirstService explaining that

   the Money Order was lost and that Plaintiff had to request a replacement Money Order from

   Western Union. See Exhibits C, D, E, F, and Exhibit I. For the fifth factor, Plaintiff specifically

   notes that she would reach out to FirstService and would document everything that transpired

   through email. Exhibit G at [9:1] – [9-17]. At Plaintiff’s deposition she specifically stated:

                  Q.     Okay. Now, what did you do once you received [the late
                         payment notice]?

                  A.     I notified Barry Rosenthal to inquire why I received this
                         and why I have late payment.
                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                            6
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 7 of 13
                                                                        CASE No. 18-61520-Civ-COOKE/HUNT



                    Q.       And do you recall Barry’s response to it?

                    A.       Initially he was going to wait for a few days to see if it
                             came in, you know, and he was going to research with
                             some other department, I don’t know. So I didn’t wait for
                             him to call me, I notified him because I got this notice and I
                             know from what type of people I’m dealing with, so that’s
                             what happened.

                    Q.       After you spoke to Barry, how long do you think it was
                             until the next communication happened?

                    A.       I sent him an email. After I speak to him I always
                             document everything. With these people you always
                             document so you have evidence of what actually transpired.

   Exhibit G at [9:1] – [9:17].

          In regards to the sixth factor, Plaintiff did not dispute that she owed the maintenance

   assessments, but rather, she disputed that she already sent payment for the debt. See Exhibits C,

   D, F, and I. However, while Plaintiff’s payment was lost, Plaintiff refused to replace the lost

   Money Order.          See Exhibit F. At no point did Plaintiff demand the cessation of the

   communication. In fact, Plaintiff initiated conversations with FirstService regarding the lost

   Money Order.          See Plaintiff’s Deposition [9:1] – [9:17].                           Furthermore, at no point did

   FirstService leave any messages, call Plaintiff at an unreasonable hour, or call Plaintiff at work.

   See Exhibit G. Moreover, FirstService did not threaten Plaintiff in any way, nor did FirstService

   lie about the outstanding amounts due for Plaintiff’s maintenance assessments. See Exhibits B,

   C, D, E, F, G, I, and J. In fact, upon learning of the outstanding amounts on Plaintiff’s account,

   FirstService requested that a researcher attempt identify if the Money Order could be located.

   See Exhibit C.




                                      WINGET SPADAFORA SCHWARTZBERG LLP
                                       14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                       TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                                7
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 8 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT

          Additionally, FirstService did not impersonate an attorney or public official nor did

   FirstService contact a friend, co-worker, employee, employer, or family member regarding the

   outstanding maintenance assessments. Finally, at no point did FirstService contact an attorney to

   commence any collections proceedings and at no point did it harass Plaintiff regarding any debt

   she may have owed; Plaintiff was merely sent reminder notices which are automatically

   generated when a there is an outstanding amount in the system. See Exhibit J at [44:3] – [45:9].

          C.      FirstService did not Violate the FCCPA

          Plaintiff has made claims under §§ 559.72(7) and (9) of the FCCPA. However, as shown

   below, Plaintiff’s FCCPA claims also fail as a matter of law. Section 559.72(7) of the Florida

   Statutes provides as follows:

                  Prohibited practices generally.—In collecting consumer debts, no
                  person shall:

                   (7) Willfully communicate with the debtor or any member of her
                  or his family with such frequency as can reasonably be expected to
                  harass the debtor or her or his family, or willfully engage in other
                  conduct which can reasonably be expected to abuse or harass the
                  debtor or any member of her or his family ...

          A claim under § 559.72(7) of the FCCPA “does not require a specific frequency of

   calls—it only requires that the frequency, tone, and purpose of the calls be enough to constitute

   harassment." Sprogis v. Suntrust Bank, 6:13-CV-365-ORL-37, 2013 U.S. Dist. LEXIS 79713,

   2013 WL 2456090, at *1 (M.D. Fla. June 6, 2013) (citing Story v. J.M. Fields, Inc., 343 So.2d

   675, 676-77 (Fla. 1st DCA 1977)).

          Furthermore, Fla. Stat. § 559.72(9) states as follows:

                  Prohibited practices generally.—In collecting consumer debts, no
                  person shall:


                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                            8
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 9 of 13
                                                                     CASE No. 18-61520-Civ-COOKE/HUNT

                   (9) Claim, attempt, or threaten to enforce a debt when such
                  person knows that the debt is not legitimate, or assert the existence
                  of some other legal right when such person knows that the right
                  does not exist.

          To establish a violation under § 559.72(9) Fla. Stat., “it must be shown that a legal right

   that did not exist was asserted and that the person had actual knowledge that the right did not

   exist.” Bentley v. Bank of Am., N.A, 773 F. Supp. 2d 1367, 1372-73 (S.D.Fla., 2011).

          Plaintiff contends that FirstService violated §§ 559.72(7) and (9) of the FCCPA by

   refusing to credit her account even though her money order had been lost and payment had never

   actually been received by FirstService. FirstService’s initial communications with Plaintiff had

   been to remind her that payment had not been received. See Exhibit B. Plaintiff then informed

   FirstService that she had mailed a Money Order. See Exhibit C. When it was determined that the

   Money Order could not be located, FirstService requested that Plaintiff obtain a replacement

   Money Order as FirstService could not do so as this could only be done by Plaintiff. See Exhibit

   F. FirstService also agreed to reimburse Plaintiff for any expense incurred in obtaining a

   replacement money order and also agreed to waive all late payments once a replacement money

   order was received. Id. However, Plaintiff refused to obtain a replacement money order and to

   this date the original money order remains outstanding. Id.

          The FCCPA requires proof that the debt collector knowingly claimed, threatened or

   attempted to collect illegitimate debts. Williams v. Streeps Music Co., Inc., 333 So. 2d 65, 67

   (Fla. 4th DCA 1976) (finding that the FCCPA requires actual knowledge on the part of the debt

   collector). Even if the debt collector should have known that a debt was not legitimate, a plaintiff

   cannot maintain a claim under the FCCPA unless the plaintiff can establish that the debt

   collector actually knew that the debt was illegitimate. Id. To prevail on her claim that

                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                    14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                    TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                             9
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 10 of 13
                                                                     CASE No. 18-61520-Civ-COOKE/HUNT

   FirstService violated the FCCPA, Plaintiff must present evidence that FirstService claimed,

   attempted or threatened to enforce a debt that it knew was not legitimate or that FirstService

   asserted the existence of some other legal right when FirstService knew the right did not exist.

   Fla. Stat. § 559.72(9). It is clear from the facts that FirstService did not knowingly claim,

   threaten, or attempt to collect on an illegitimate debt. Plaintiff’s account reflected an outstanding

   balance due to a lost Money Order. By all accounts, FirstService sent its reminder notices based

   on the fact that the Money Order could not be located.

          It is the Plaintiff’s contention that since she mailed in the payment and the payment was

   allegedly received, she is no longer responsible for the lost check and that FirstService must

   credit her account. However, Plaintiff’s position is not supported by Florida law. Specifically,

   Fla. Stat. Section 673.3091 details the enforcement of lost, destroyed, or stolen instruments

   including checks and money orders. Under this statutory provision, FirstService, on behalf of the

   master association, may seek to enforce the now-lost money order under the following

   circumstances:

                    (1) A person not in possession of an instrument is entitled to
                        enforce the instrument if:

                       (a) The person seeking to enforce the instrument was entitled
                           to enforce the instrument when loss of possession occurred,
                           or has directly or indirectly acquired ownership of the
                           instrument from a person who was entitled to enforce the
                           instrument when loss of possession occurred;

                       (b) The loss of possession was not the result of a transfer by
                           the person or a lawful seizure; and

                       (c) The person cannot reasonably obtain possession of the
                           instrument because the instrument was destroyed, its
                           whereabouts cannot be determined, or it is in the wrongful
                           possession of an unknown person or a person that cannot be
                           found or is not amenable to service of process.
                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                    14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                    TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                            10
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 11 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT

   Fla. Stat. § 673.3091.

          The undisputed facts conclusively establish that: (1) First Service was entitled to enforce

   Plaintiff’s money order, on behalf of the Towngate, at the time that the money order was lost; (2)

   The loss of the money order was not the result of a transfer by FirstService or a lawful seizure by

   a third-party; and (3) FirstService cannot reasonably obtain possession of the money order

   because its whereabouts cannot be determined. See Exhibits B, C, D, E, F, G, I, and J. There

   was no reason for FirstService to believe that the debts were illegitimate, as such, the debts

   enforceable by FirstService pursuant to Fla. Stat. Section 673.3091.

          Furthermore, Plaintiff claims that FirstService misapplied the payments she made on May

   25, 2018. See Exhibit G at [27:4] – [27:6]. However, regardless of Plaintiff’s claims that she

   requested the payments be applied to a certain month, Fla. Stat. Section 718.116 specifies that,

   “Any payment received by an association must be applied first to any interest accrued by the

   association, then to any administrative late fee, then to any costs and reasonable attorney fees

   incurred in collection, and then to the delinquent assessment.”                        Additionally, Towngate’s

   Declaration of Covenants Restrictions and Easements Section 7.01, reiterates Fla. Stat. Section

   718.116:

                  Any payments made to the Master Association by any Owner shall
                  first be applied towards any sums advanced and paid by the Master
                  Association for taxes and payment on account of superior
                  mortgagees, liens, or encumbrances which may have been
                  advanced by the master Association in order to preserve and
                  protect its lien; next toward reasonable attorneys’ fees and costs
                  incurred by the Master Association incidental to the collection of
                  Assessments and other monies owed to the Master Association by
                  the owner for the enforcement of its lien; next towards interest and
                  late charges on any Assessments or other monies due to the Master
                  Association, as provided herein, and next towards any unpaid
                  Assessments owed to the Master Association in inverse order
                  that such Assessments were due.
                                   WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                           11
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 12 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT



   (emphasis added) See Section 7.01 of the Declaration of Covenants, Restrictions and Easements

   for Towngate at Pembroke Pines attached hereto as Exhibit K. Under these circumstances, the

   actions taken by FirstService, particularly with regard to crediting Ms. Co’s payments to the past

   due amounts were lawful.

          Based on the foregoing facts, it is clear that at no point did FirstService violate the

   FCCPA in any way, and FirstService’s Motion for Summary Judgment should be granted as to

   Plaintiff’s claims relating to any alleged violation under the FCCPA.

   III.   Conclusion

          FirstService did not violate either the FDCPA or the FCCPA. This lawsuit is nothing

   more than Plaintiff’s attempt to assert that because her money order was lost, she has no

   obligation to replace it and that FirstService must credit her account and assume her debt, which

   is not what the FDCPA or the FCCPA ever contemplated. Furthermore, FirstService is entitled

   to summary judgment on all of Plaintiff’s claims. For the reasons set forth above, FirstService

   asks this court to grant this motion and render a final summary judgment in FirstService’s favor.

   Dated: October 29, 2018

                                                                  Respectfully Submitted,

                                                                          /s/ Ronnie Guillen

                                                                  RONNIE GUILLEN, ESQ.
                                                                  Florida Bar No. 842001
                                                                  Guillen.r@wssllp.com
                                                                  ILAN A. KAIRY, ESQ.
                                                                  Florida Bar No. 120561
                                                                  Kairy.i@wssllp.com
                                                                  WINGET, SPADAFORA &
                                                                  SCHWARTZBERG, LLP
                                                                  14 NE 1st Avenue
                                                                  Suite 600
                                  WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                           12
Case 0:18-cv-61520-MGC Document 25 Entered on FLSD Docket 10/29/2018 Page 13 of 13
                                                                    CASE No. 18-61520-Civ-COOKE/HUNT

                                                                  Miami, Florida 33132
                                                                  Telephone: (305) 830-0600
                                                                  Facsimile: (305) 830-0601
                                                                  Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

   October 29, 2018, on all counsel or parties of record on the Service List below:



                                                       By:       /s/ Ronnie Guillen

                                                                  RONNIE GUILLEN, ESQ.



                                               SERVICE LIST



   Max Story, Esq.
   Florida Bar No.: 0522738
   Austin J. Griffin, Esq.
   Florida Bar no. 0117740
   MAX HUNTER STORY, P.A.
   328 2nd Avenue North
   Jacksonville Beach, Florida 32250
   Telephone: (904) 372-4109
   Fax: (904) 758-5333
   max@storylawgroup.com
   austin@storylawgroup.com
   Attorneys for Plaintiff




                                  WINGET SPADAFORA SCHWARTZBERG LLP
                                   14 NE 1ST AVENUE, • SUITE 600 • MIAMI, FLORIDA 33132
                                   TELEPHONE (305) 830-0600 • FACSIMILE (305) 830-0601
                                                           13
